Case 1:19-cv-00036-SPW Document 47 Filed 05/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

JAMES MORRISON,
CV 19-36-BLG-SPW

Plaintiff,
VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS
CORRECTIONAL HEALTH AND RECOMMENDATIONS

PARTNERS, LT. BODINE, C.O.
HOGG, and C.O. STULL,

Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
May 6, 2020. (Doc. 46). The Magistrate recommended the Court dismiss the case
pursuant to Federal Rule of Civil Procedure 41(b). (Doc. 46 at 4).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
Case 1:19-cv-00036-SPW Document 47 Filed 05/29/20 Page 2 of 2

422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 46) are ADOPTED IN FULL.

IT IS FURTHER ORDERED:

1. This matter is DISMISSED pursuant to Rule 41(b) of the Federal Rules
of Civil Procedure.

2. The Clerk of Court is directed to close this matter and enter judgment
pursuant to Rule 58 of the Federal Rules of Civil Procedure.

3. The Clerk of Court is directed to have the docket reflect that the Court
certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure
that any appeal of this decision would not be taken in good faith.

gh

DATED this < of) “day of May, 2020.

    

ae

 

“SUSAN P. WATTERS
United States District Judge
